EXHIBIT 10.19

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”) is entered into as of
July 12, 2007 by and between Saba Software, Inc., a Delaware corporation
(“Saba”), and Peter E. Williams III (“Executive”).

RECITALS,

WHEREAS, Saba and Executive have entered into that certain Employment Agreement
dated as of February 1, 2006 (the “Agreement”); and

WHEREAS, Saba and Executive desire to amend the Agreement in accordance with the
terms of this Amendment

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Saba and Company hereby agree to amend the Agreement as follows:

AMENDMENT

1. Definitions. Except as otherwise provided herein, capitalized terms used in
this Amendment shall have the definitions set forth in the Agreement

2. Amendment.

a. Sections 1.1 and 1.2. Effective July 12,2007, Sections 1.1 and 1.2 are hereby
amended by replacing the position “Chief Financial Officer” with “Executive Vice
President, Corporate Development”

b. Section 4.1. Section 4.1 is hereby deleted in its entirety and to preserve
numbering shall read as follows:

“4.1 Intentionally Omitted.”

c. Section 4.3. Section 4.3 is hereby amended to read in its entirety as
follows:

“4.3 Termination by the Company without Cause or Termination by Executive. In
the event that the Company terminates Executive’s employment without Cause or
Executive terminates his employment for any reason or no reason at all, the
Company shall pay Executive all base salary due and owing and all other accrued
but unpaid benefits (e.g., accrued vacation) through the last day actually
worked, and Executive shall be entitled to receive the severance payments and
benefits set forth below in this Section 4.3; provided, however, that such
severance and benefits are conditioned on Executive’s execution and
non-revocation of a release agreement, the form of which is attached hereto as
Exhibit A. and thereafter the Company’s obligations under this Agreement shall
terminate.”

d. Section 4.3.2. Section 4.3.2 shall be amended to include the following
sentence at the conclusion thereof:

“Notwithstanding the terms of any option award or agreement to the contrary,
Executive shall have until the first to occur of the following to exercise any
stock option held by Executive on the date of termination of Executive’ s
employment: (A) the expiration of the maximum term of such option, (B) the
termination of the option in connection with a change in control or similar
event as provided in the applicable option agreement and/or plan under which the
option was granted, or (C) three (3) years from the date of termination of
Executive’s employment.”



--------------------------------------------------------------------------------

e. Sections 4.3.3 and 5.2. Sections 4.3.3 and 5.2 are hereby amended by
replacing “for Good Reason” with “for any reason or no reason at all.”

3. Miscellaneous. Except as expressly modified here by, all terms, conditions
and provisions of the Agreement shall continue in full force and effect. In the
event of any inconsistency or conflict between the Agreement and this Amendment,
the terms, conditions and provisions of this Amendment shall govern and control.
This Amendment and the Agreement constitute the entire and exclusive agreement
between the parties with respect to this subject matter. All previous
discussions and agreements with respect to this subject matter are superseded by
the Agreement and this Amendment.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives, effective as of the date first written
above.

 

SABA SOFTWARE       PETER E. WILLIAMS III By:  

/s/ BOBBY YAZDANI

   

/s/ PETER E. WILLIAMS III

Name:

 

BOBBY YAZDANI

   

Title:

 

CEO

   